 Case 3:20-cv-00463-MMH-MCR Document 1 Filed 05/06/20 Page 1 of 5 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION
 JEAN CARLOS RIVERA MARTINEZ                             Case No. 3:20-cv-463
 Plaintiff,
                                                         JURY TRIAL DEMANDED
 v.

 AMAZON.COM SERVICES, LLC f/k/a
 AMAZON.COM SERVICES, INC.
 Defendant(s).



                      COMPLAINT AND DEMAND FOR JURY TRIAL
         Plaintiff, JEAN CARLOS RIVERA MARTINEZ (“Plaintiff”), by and through the

undersigned Counsel, hereby sues AMAZON.COM SERVICES, LLC formerly known as

AMAZON.COM SERVICES, INC. (“Defendant”), and states the following:

         1.     This lawsuit is brought by Plaintiff pursuant to Title VII of the Civil Rights Act of

1964 (“Title VII”) to redress the injury done to him by the Defendant’s discriminatory treatment

on the basis of his sex and for retaliation.

         2.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

§1343.

         3.     Defendant is subject to the exercise of personal jurisdiction by this Court, and venue

lies with this Court pursuant to 28 U.S.C. § 1391(b) and M.D. Fla. Loc. R. 1.02.

         4.     Plaintiff, at all time material hereto, was a citizen and resident of Jacksonville,

Duval County, Florida.

         5.     Defendant is a foreign limited liability company with its principal place of business

located in Seattle, Washington.


                                                  1
 Case 3:20-cv-00463-MMH-MCR Document 1 Filed 05/06/20 Page 2 of 5 PageID 2



       6.      All conditions precedent have been satisfied. The U.S. Equal Employment

Opportunity Commission (“EEOC”) issued Plaintiff a Right-to-Sue Letter on February 7, 2020.

       7.      Defendant is in the business of owning and operating various fulfillment centers,

including fulfillment centers in Jacksonville, FL, where products purchased online are packaged

and shipped to customers.

       8.      Defendant is engaged and affects interstate commerce and at all material times

relevant hereto they had 15 or more employees for each working day in each of 20 or more calendar

weeks at all relevant times.

       9.      Plaintiff began working for Defendant on or about October 25, 2017, as a

Fulfillment Associate at the “JAX2” fulfillment center located at 12900 Pecan Park Road,

Jacksonville, FL 32218.

       10.     Throughout his employment with Defendant, Plaintiff performed his duties

satisfactorily. Plaintiff possessed all the required skills, training and qualifications for the job in

question, and performed his duties without significant issue or controversy.

       11.     On or about April 4, 2019, while Plaintiff was working at the “Jax2” fulfillment

center a fellow male employee, Jamary Sykes (“Mr. Sykes”), sexually harassed Plaintiff by

touching Plaintiff’s genitals. During the incident, Mr. Sykes commented to Plaintiff that Plaintiff

was “turned on” and that Plaintiff “had an erection”. The incident was verbally reported to

Defendant.

       12.     On or about April 5, 2019, while Plaintiff was working at the “Jax2” fulfillment

center, Mr. Sykes again approached Plaintiff as if he was going to touch Plaintiff’s genitals and

commented to Plaintiff that he could see the outline of Plaintiff’s penis. Plaintiff verbally reported

this incident to Defendant.



                                                  2
    Case 3:20-cv-00463-MMH-MCR Document 1 Filed 05/06/20 Page 3 of 5 PageID 3



           13.      Throughout the months of April, May and June 2019, Mr. Sykes seemingly went

out of his way to accost Plaintiff, as he would repeatedly come into proximity to Plaintiff despite

the fact that Plaintiff and Mr. Sykes worked in different departments.

           14.      During their interactions, Mr. Sykes would repeatedly make comments of a sexual

or romantic nature towards Plaintiff, including asking the Plaintiff to let him be Plaintiff’s “sugar

daddy’” and calling Plaintiff “Papi”1. Plaintiff verbally reported these incidents to Defendant.

           15.      In or about June 2019, Plaintiff was performing a task on a computer at the “Jax2”

fulfillment center when Mr. Sykes approached Plaintiff and placed Mr. Sykes genital region

against Plaintiff’s shoulder.

           16.      Mr. Sykes conduct made Plaintiff feel sexually harassed and created a hostile work

environment.

           17.      Despite his repeated protests to Defendant, no action was taken by the Defendant

to address the sexual harassment and hostile work environment Plaintiff suffered.

           18.      On or about June 15, 2019, Plaintiff filed a written complaint with Defendant

regarding Mr. Sykes sexual harassment and hostile work environment.

           19.      On or about June 21, 2019, shortly after Plaintiff’s filed a written complaint with

Defendant regarding Mr. Sykes harassment and hostile work environment, Defendant terminated

Plaintiff’s employment in retaliation for complaining about the sexual harassment and hostile work

environment which Plaintiff endured.

           20.      At the time of his termination, Plaintiff performed his duties satisfactorily. There

was no reason other than discrimination and retaliation for Plaintiff’s termination.




1
    “Papi” a term often used to describe a romantic or sex partner.

                                                            3
 Case 3:20-cv-00463-MMH-MCR Document 1 Filed 05/06/20 Page 4 of 5 PageID 4



       21.      At all times material, Plaintiff was a member of a class of people who are protected

by Title VII of the Civil Rights Act of 1964: a male employee.

       22.      Plaintiff was subject to unwelcome sexual harassment, such as sexual advances and

other conduct of a sexual nature.

       23.      The sexual harassment was based on Plaintiff’s sex, a male.

       24.      The sexual harassment was sufficiently severe or pervasive to alter the terms and

conditions of employment.

       25.      The sexual harassment created a discriminatorily abusive working environment.

       26.      Defendant knew or should have known of the harassment in question but failed to

take prompt remedial action and retaliated against Plaintiff.

       27.      Plaintiff’s termination from employment was directly and proximately caused by

the Defendant’s unjustified discrimination against Plaintiff because of Plaintiff’s sex.

       28.      As a direct and proximate result, Plaintiff has suffered damages, including but not

limited to severe emotional distress, loss of income, loss of future earning potential, and other

economic and non-economic damages.

       29.      Plaintiff demands a jury trial.

WHEREFORE, Plaintiff demands judgment against Defendant for:

   A. Compensatory damages, including economic and non-economic damages, as described

       above;

   B. Liquidated damages, including economic and non-economic damages, as described

       above;

   C. Attorney fees;

   D. Cost of litigation; and



                                                  4
Case 3:20-cv-00463-MMH-MCR Document 1 Filed 05/06/20 Page 5 of 5 PageID 5



  E. Such other relief as this Honorable Court deems just.

     Dated: May 6, 2020,                  ROSADA LAW, PLLC.


                                          /s/ Miguel Rosada
                                          MIGUEL A. ROSADA, ESQ.
                                          Florida Bar No. 0085343
                                          301 W. Bay Street, Suite 1474
                                          Jacksonville, FL 32202
                                          Tel: (904) 329-7233
                                          Email: mrosada@mrjaxlaw.com
                                          mrosada@yourrights.lawyer
                                          Counsel for Plaintiff




                                             5
